Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 1 of 9




                    Exhibit "K”
W''
                        Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 2 of 9
                                                                                    >

      , fFIIED: BRONX COUNTY CLERK 06/05/^021 10:25 AM                                               INDEX NO. 81.0616/'202iE   ■
      \) NYS'CEF DOC. NO. 1        .   .                                                       RECEIVED NYSCEFs 08/05/2021




                               DELIVER THESE PAPERS TO YOUR AUTOMOBILE
                            LIABILITY INSURANCE CARRIER IMMEDIATELY. YOUR                                           V
                        FAILURE TO DO SO MAY RESULT IN THE LOSS OF COVERAGE.                                         X*5-

                   SUPREME COURT OF THE STATE OF NEW YORK
                   COUNTY OF BRONX
                                                                                        SUMMONS

                   JULSON FABIEN

                               •                                      Plaintiff,        Index No.:

                   v.
                                                                                   *VDate Fifed:
                   ATLAS VAN LINES, INC. and WELDON SCHEIB
                                                                                     Plaintiffs) designate(s)
                               >                                Defendants.          BRONX COUNTY as
                              '<                                                     the place of trial.

                                                                                     The basis of venue is:
                                                                                     P(aintiff(s) residence
                              ;■                                                     1956 Powell Ave
                                                                                     Bronx, NY 10472

                  TO THE ABOVE-NAMED DEFENDANT(S):

                              ■■ YOU ARE HEREBY SUMMONED and required to serve upon Plaintiffs

                  attorneys an answer to the complaint in this action within tv. enty (20) days after the service

                  of this summons, exclusive of the day of service, or within thirty (30) days after service is

                 complete if this summons is not personally delivered to you within the State of New York.

                  In case of your failure to answer, judgment will be taken*against you by default for the

                 relief demanded in the complaint.

                 DATED:            New York, New York
                                   August 2, 2021




                                                             1 of 8
             Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 3 of 9
IFILED; BRONX COUNTY CLERK 08/05/2021 10;25 AM)                          INDEX NO. 810616/2021E
NYSCEF DOC. NO. 1                                                   RECEIVED NYSCEF: 08/05/2021




                                             Yours, etc.,

                                             THE BARNES FIRM, P.C.




                                              Sean Sasso, Esq.
                                              Attorneys for Plaintiff
                                              420 Lexington Ave., Suite 2140
                                              New York, NY 10170
                                              (800) 800-0000 X565

         ATLAS VAN LINES, INC.
         1212 St. George Road
         Evansville, IN 47711

         WELDON SCHEIB
         1105 Side Hill Way
         Las Vegas,-NV 89110




                                         2 of 8
               Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 4 of 9
                                                                                           INDEX NO. 810616/2021E
NYdCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/05/2021




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF BRONX
          *************************************************************

          JULSON FABIEN

                                                           Plaintiff,     COMPLAINT

          v.
                                                                          Ind^c No.
          ATLAS VAN LINES, INC. and WELDON SCHEIB

                                                      Defendants.




                     . Plaintiff JULSON FABIEN, by his attorneys, THE BARNES FIRM, P.c., for

         his complaint against defendants ATLAS VAN LINES, NC. and WELDON SCHEIB,

         allege upon information and belief:

                       1.      At all times herein relevant plaintiff JULSON FABIEN, has been a

        resident of the County of Bronx and State of New York.

                       2.      That at all times hereinafter relevant, cefendant, ATLAS VAN LINES,

        INC., was a foreign business corporation conducting busines^in New York State.

                       3.    That at all times hereinafter relevant, defendant, ATLAS VAN LINES,

        INC., was a domestic business corporation conducting bus iness in New York State.

                    it 4.     That at all times herein relevant, de’endant, ATLAS VAN LINES,

        INC., transacted business with the State of New York and/or contracted anywhere to

        supply goods or services in the State of New York.

                    [! 5.     That at all times herein relevant, del endant, ATLAS VAN LINES,

        INC., committed a tortious act with the State of New York.




                                                     3 of 8
             Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 5 of 9
IFIXEDr^RONX COUNTY CLERK 08/05/^021 10:25                                             INDEX N0- 810616/2021E
NYSCEF DOC. NO. 1                                                                RECEIVED NYSCEF: 08/05/2021




                       6.      That at all times herein relevant, defendant, ATLAS VAN LINES,

          INC., committed a tortious act without the State of New \ ovk. causing injury to person or

          property within the State of New York.

                       7.      That at all times herein relevant, defendant, ATLAS VAN LINES,

         INC., owns,;<uses or possesses any real property situated with the State of New York.
                        J



                       8.     That by virtue of the allegations above, defendant, ATLAS VAN

         LINES, INC., is subject to the laws of the State of New York pursuant to CPLR 302.

                       9.     At all times herein relevant defendart WELDON SCHEIB, has been

         a resident of Clark County and State of Nevada.                                                   ,j

                     ,10.     On or about October 13, 2018, plaintiff JULSON FABIEN, was the

         owner of a; certain 2013 BMW bearing State of Pennsylvania license plate number

         JZR7620.

                    . 11.     On or about October 13,2018, defer dant ATLAS VAN LINES, INC.,

         was the owner of a certain 2001 International Tractor Trailer bearing State of Iowa license

         plate number 2103032.

                      12.     On or about October 13, 2018, at approximately 12:30 p.m. plaintiff

        JULSON FABIEN, operated the vehicle described in paragraph 10 above.

                      13.    On or about October 13, 2018, at approximately 12:30 p.m.

        defendant WELDON SCHEIB, operated the vehicle described in Paragraph 11 above

        with the full consent of the owner, defendant ATLAS VAN LINES, INC.                                1




                                                   4 of 8
         Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 6 of 9
(FILED: BRONX COUNTY CLERK 08/05/2021 10:^5~^                                        INDEX NO. 810616/2021E
unrscEF doc. no. i =                                                            RECEIVED NYSCEF: 08/05/2021




                        14.    On or about October 13, 2018, at approximately 12:30 p.m.

       defendant WELDON SCHEIB, operated the vehicle described In Paragraph 11 above

       with the full knowledge of the owner, defendant ATLAS VAN LINES, INC.                              ,
                     •. ‘                                                                                     J
                        15. On or about October 13, 2018, at approximately 12:30 p.m.

       defendant WELDON SCHEIB, operated the vehicle described in Paragraph 11 above
                   i
       with the full permission of the owner, defendant ATLAS VAN LINES, INC.

                       16.     Under New York Law, defendant ATLAS VAN LINES, INC., as owner

      of the motor vehicle, is responsible and liable for the neg igent and/or reckless operation

      of its motor ve.hicle.

                       17.     On or about October 13, 2018, at approximately 12:30 p.m., plaintiff

      JULSON FABIEN, operated the vehicle described in Paragraph 10 above eastbound on

      the Interstate 95 George Washington Bridge in the City ot New York, County of New York

      and State of New York.

                       18.     On or about October 13, 2018, at approximately 12:30 p.m.,

      defendant WELDON SCHEIB, operated the vehicle described in Paragraph 11 above

      eastbound on the Interstate 95 George Washington Badge in the City of New York,

      County of New York and State of New York.

                       19.     On or about October 13, 2018, at approximately 12:30 p.m., the

      vehicle operated by defendant WELDON SCHEIB, stru ik the rear of the vehicle being

      operated by plaintiff JULSON FABIEN eastbound on the Interstate 95 George

      Washington Bridge in the City of New York, County of New York and State of New York.




                                                  5 of 8
             Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 7 of 9
(FILED;" BRONX COUNTY CLERK 08/05/^021 10;25 AM|                                        INDEX NO. 810616/2021S J
NYSCEF DOC. NO. 1                                                                 RECEIVED NYSCEF: 08/05/2fflM




                         20.    As a result of the above referenced incident, Plaintiff JULSON

         FABIEN was wyured.
                  •<
                     21.  The incident described in Paragraph 19 above occurred as a result

         of the negligence and/or recklessness of defendants ATLAS VAN LINES, INC. and

         WELDON SCHEIB, without any negligence attributable in any measure to plaintiff

         JULSON FABIEN.

                         22.   Plaintiff JULSON FABIEN, has sustained a serious injury, as defined
                     «   '

         in subsection (d) of section five thousand one hundrec two of the New York State

         Insurance Law.                                                  .

                    l£ 23.     Plaintiff JULSON FABIEN, has sustain ed economic loss greater than

         basic economic loss, as defined in subsection (a) of section five thousand one hundred

         two of the New York State Insurance Law.

                    y 24.      The limitations on liability set forth in CPLR Article 16 do not apply
                    «
         herein; one:pr more of the exemptions set forth in CPLR Section 1602 applies.

                         25.   As a result of the negligence and/or recklessness of defendant driver

        WELDON SCHEIB, for which defendant owner ATLAS VAN LINES, INC., is liable and

        responsible, as alleged above, plaintiff JULSON FABIEN, was injured and has suffered

        damages in an amount which exceeds the monetary jurisdictional limits of all lower New

        York State Courts.

                    • WHEREFORE, Plaintiff JULSON FABIEN, demands judgment against

        defendants, ATLAS VAN LINES, INC. and WELDON SCHEIB, jointly and severally, in an

        amount which exceeds the monetary jurisdictional limits of all lower New York State




                                                   6 of 8
             Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 8 of 9
{FXLED: BRONX COUNTY CLERK 06/05/2021 10;25                                        INDEX NO. 810616/2021E
NYSCEF DOC. NO. 1                                                            RECEIVED NYSCEF: 08/05/2021




         Courts and plaintiff JULSON FABIEN, demands such other, further and different relief as

         the Court may deem just and proper, together with the costs and disbursements of this

         action.

         DATED:       New York, New York
                      August 2, 2021

                                                      Yours, etc.,

                                                      THE BARNES FIRM, P.C.




                                                By:
                                                       Sean Sassc, Esq.
                                                       Attorneys for Plaintiff
                                                       420 Lexington Ave., Suite 2140
                                                       New York, NY 10170
                                                       (800) 800-0900 x565




                                                7 of 8
             Case 1:21-cv-07178-LGS Document 1-1 Filed 08/25/21 Page 9 of 9
{FILED: BRONX COUNTY CLERK 06/05/2021 10:25                                                 INDEX NO. 810616/20
NYSCEF DOC. NO. 1                      _            __                 __            RECEIVED NYSCEF: 08/05/20


             Index No:

             SUPREME COURT OF THE STATE OF NEW YORK
             COUNTY OF BRONX

             Julson Fabien,
                                                 Plaintiffs),
                    -against-

            Atlas Van Lines, Inc. and Weldon Scheib

                                                Defendant(s),


                                           Summons and Complaint


                                          THE BARNES FIRM, P.C.
                    (/■                      Attorneys for Plaintiff
                                   Office & Post Office Address, Tele jh.one
                                      420 Lexington Avenue, Suite 21*4*6
                                          New York, New York 10170
                                                (800) 800-0000



                    r
                                                      Service of a copy of the within is hereby
            admitted.
            Dated: New York, New York
                           , 20

            PLEASE TAKE NOTICE:

           I NOTICE OF ENTRY
           that the within is a (certified) true copy of an Order
           duly entered in the office of the clerk of the within named court on

            t NOTICE OF SETTLEMENT
           that an order                                 of which the w thin is a true copy will be
           presented for settlement to the HON.                        one of the judges of the
           within named Court, at
           on                   at                       M.
           Dated:
                                                         Yours, etc.

                                                         THE BARNES FIRM, P.C.
                                                         Attorneys for Plaintiff
                                                         420 Lexington Avenue, Suite 2140
                                                         New York, New York 10170
                                                         (800) 800-0000




                                                   8 of 8
